Citation Nr: 1503656	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  12-32 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan



THE ISSUE

Evaluation of depressive disorder currently rated as 50 percent disabling.  



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1968 to February 1970.

This matter initially came to the Board of Veterans' Appeals on appeal from rating decisions issued by the RO.

In December 2013, the Board remanded the case for additional development.  After completion of the requested development, the case has been returned to the Board for the purpose of appellate disposition.  The RO is found to have complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's depressive disorder has most nearly approximated occupational and social impairment with deficiencies in most areas such as work, family, thinking and mood due to such symptoms as persistent depression, suspiciousness, chronic sleep impairment, memory loss, irritability, disturbances of motivation and mood, hallucinations, and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating for depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  In April 2007, the Veteran was given notice of the information and evidence necessary to substantiate a claim for disability compensation.  He was further advised of the information he was responsible for providing and of the evidence VA would attempt to obtain.  The notice also provided information as to how VA assigns disability ratings and effective dates.  The Board notes that the claim for an increase is a "downstream" issue in that it arose following the initial grant of service connection.  The claim was most recently readjudicated in the June 2014 Supplemental Statement of the Case. 

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, private treatment records, and lay statements from the Veteran and his supporters.  The Veteran was also provided VA examinations.  These examinations contain findings necessary for rating purposes and are considered adequate, as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (2014).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007)

The Veteran's depressive disorder has been rated as 50 percent disabling pursuant to the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 50 percent rating also requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The General Rating Formula outlines six disability levels from zero to 100 percent, each defined using a similar format.  For instance, all five of the non-zero disability ratings in the General Rating Formula require some degree of occupational and social impairment.  All non-zero disability levels are also associated with objectively-observable symptomatology, and the veteran's impairment must be due to those symptoms.  Most importantly, as the ratings increase from 10 to 100 percent, the associated symptoms become noticeably more severe.  Most of the General Rating Formula is dedicated to associating certain symptoms with certain disability ratings, and to this end, the regulation's plain language highlights its symptom-driven nature.  A veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. 

The Global Assessment of Function (GAF) score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 71 to 80 indicates the examinee has, if at all, symptoms that are transient or expectable reactions to psychosocial stressors but no more than slight impairment in social, occupational or school functioning.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

An October 2006 private psychological evaluation notes that the Veteran has a mental disorder and is treated through the use of individual and group psychotherapy.  The Veteran reported that he has bad dreams, his memory is poor, and he hallucinates.  He stated that he has had problems sleeping in the past and they still persist.  He asserted he has felt depressed the past 20 years and his self-esteem is poor.  He reported that he feels apathy and feelings of hopelessness and helplessness.

The examiner indicated that the Veteran is alert and oriented to time, place and person.  He noted that the Veteran's memory and intellect is good and his judgment and insight is appropriate.  He stated that the Veteran is not suicidal and his hygiene is appropriate.  He reported that the Veteran does experience auditory and visual hallucinations.  The examiner diagnosed post traumatic stress disorder (PTSD) with a GAF score of 50, indicative of serious impairment in social, occupational, or school functioning.

At a September 2007 VA examination, the Veteran reported an anxious mood.  He stated he has dreams of combat experiences which wake him up at night.  He indicated that he is somewhat hypervigilant and he thinks he sees things during the day.  He reported difficulty with sleep and denied flashbacks. 

The examiner indicated that the Veteran's affect was full range and appropriate.  He found no formal thought disorder.  He indicated that the Veteran's cognition and insight were intact.  He noted that there were no suicidal plan or intent and found no significant symptoms of depression.  He stated that the Veteran had no symptoms of mania or psychosis and was able to enjoy activities.  The examiner opined that although the Veteran reports some anxiety symptoms related to his Vietnam combat experiences, his symptoms do not meet full criteria for PTSD as specified in DSM-IV.  He explained that the Veteran does not have significant avoidance symptoms, nor does he have symptoms that have caused significant impairment in his occupational, social or other areas of functioning.  He assigned a GAF score of 65, indicative of mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.

In November 2008, the Veteran's wife and ex-supervisor provided lay statements.  
His wife stated that the Veteran was suspicious of others and has great difficulty in adapting to stressful circumstances.  She indicated that he becomes confrontational at times.  She asserted that the Veteran forgets names of people, traveling directions, events that happened sometimes two or three days ago, and sometimes simple tasks.  She reported that he falls asleep easily and can stay in bed for 24 hours sleeping.   

His ex-supervisor reported that he worked with the Veteran, to include serving as his immediate supervisor through the Veteran's retirement in June 2007.  He indicated that the Veteran had problems with ability to work with others, conflict resolution, memory loss when performing simple tasks, and a sleeping problem.  He stated that the Veteran often would lose his train of thought.

VA treatment records from April 2011 to May 2014 show that the Veteran was treated for ongoing feelings of depression which include feeling lethargic, low energy, lack of motivation to do anything, social withdrawal, poor sleep with early awakening, and diminished sex drive.  The Veteran reported that he continues to have dreams of his time in Vietnam. The diagnosis was depressive disorder.

In April 2012, a private psychological evaluation was conducted by the same examiner that performed the October 2006 evaluation.  The examiner noted symptoms of depression, poor sleep, easily irritated, flashbacks and night terrors of Vietnam, and suspicious of people.  The examiner again diagnosed post traumatic stress disorder (PTSD) with a GAF score of 50, indicative of serious impairment in social, occupational, or school functioning.

At a January 2014 VA examination, the Veteran reported feeling depressed, withdrawn and that he sleeps 4 hours at night with frequent awakenings.  He indicated he has decreased energy.

The examiner noted that the Veteran is cooperative and his speech is clear, coherent and relevant with normal reaction time.  He reported that the Veteran's mood is depressed and his affect is appropriate with no thought disorder.  The examiner asserted that no suicidal or homicidal ideas were noted.  He indicated that the Veteran's memory and concentration are good.  He found that the Veteran has symptoms of depressed mood, chronic sleep impairment and disturbances of motivation and mood that are applicable to his diagnosis of persistent depressive disorder.

In light of the evidence summarized above, the Board finds that a 70 percent evaluation for depressive disorder is warranted.  In this regard, the evidence shows that the Veteran has occupational and social impairment with deficiencies in the areas of work, family relations, thinking and mood.  His depressive disorder is shown to be manifested by persistent depression, suspiciousness, chronic sleep impairment, memory loss, irritability, disturbances of motivation and mood, hallucinations, and difficulty in establishing and maintaining effective work and social relationships.  These findings justify a 70 percent evaluation.

That being said, the Board notes that the Veteran's symptoms do not approach the severity contemplated for a 100 percent rating.  As set forth above, the criteria for a 100 percent rating are met when the Veteran experiences total occupational and social impairment, which is not demonstrated in this case.  The record shows that there has never been any indication of symptoms such as gross impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, and an intermittent inability to perform activities of daily living.  Though the Veteran was noted for hallucinating, the record does not indicate that he has persistent hallucinations that cause impairment.  Also, the Board acknowledges the Veteran's wife's statement regarding him forgetting names of people, traveling directions, and recent events.  In considering the Veteran's wife statement and the record, the Board finds that the evidence does not indicate that the Veteran experiences disorientation to time and place, nor does he forget the names of close relatives, own occupation, or own name.  At all times of the record, the Veteran's speech was not intermittently illogical, obscure, or irrelevant and he has been able to converse with VA examiners and others in a clear, logical, and coherent manner.  Further, all examiners of record have found him able to maintain his personal hygiene, finances, and household without assistance, despite his depressive disorder.

Upon consideration of all of the relevant evidence of record, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's depressive disorder has been manifested by occupational and social impairment with deficiencies in most areas supporting no more than a 70 percent disability rating as the Veteran's depressive disorder has not been manifested by total occupational and social impairment.

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected depressive disorder presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1). 

The criteria pertaining to depressive disorder in the Rating Schedule focus on psychiatric symptoms which interfere with occupational and social functioning.  As discussed above, such symptomatology describes the Veteran's current disability picture.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id.  


ORDER

Entitlement to a 70 percent rating for depressive disorder is granted, subject to controlling regulations governing the payment of monetary awards.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


